           Case 1:19-cv-10256-GHW Document 169 Filed 03/22/21 Page
                                                              USDC1SDNY
                                                                     of 3
                                                              DOCUMENT
                                                              ELECTRONICALLY FILED
From:             David Jeffries                              DOC #:
To:               Johnson, Jeh C; Woods NYSD Chambers         DATE FILED: 3/22/2021
Cc:              Buergel, Susanna M; Birenboim, Bruce; Doran, Marissa
Subject:         Re: URGENT: Cardwell v. Davis Polk at al, 1:19-cv-10256 (GHW)
Date:            Monday, March 22, 2021 12:19:28 PM


CAUTION - EXTERNAL:

Your Honor:

I appreciate that Your Honor has scheduled a teleconference at 2:00pm in this matter.

Respectfully, the parties have a fundamental disagreement as to the events preceding
Defendants’ communication, including as it relates to the confidentiality of Mr. Cardwell’s
deposition and the mechanics and logistics of proceeding in a remote deposition format. These
are not trivial matters. That is why Defendants proposed a draft Stipulation Agreement to Plaintiff
(mere days ago on Monday, March 15, 2021) that the parties painstakingly sought to negotiate
over the last few days.

Defendants’ unilateral communication to the Court this morning omits large swaths of the
discussions that transpired over the last 72 hours (including any mention of the Stipulation
Agreement, or that Defendants informed Plaintiff for the first time on Friday that they sought a
fourteen-hour deposition). The parties’ inability to reach agreement on the terms of the
deposition and the Stipulation Agreement more broadly is what requires Court intervention (as
Plaintiff informed Defendants last night).

After Mr. Johnson reversed course and unilaterally terminated our negotiations on the Stipulation
Agreement, I informed him that the consequence of his decision is that the deposition must be
rescheduled after the parties sought guidance from Your Honor as to the issues for which
Defendants constructively declared impasse (by refusing to further negotiate). I explained that
Mr. Cardwell and I are available on Tuesday and Wednesday of this week to proceed.

If Your Honor is inclined to take up Defendants' application for costs, I ask that Your Honor
consider the letter that I sent to Mr. Johnson last night (which made it clear that today’s
deposition would not proceed without a Stipulation Agreement and/or guidance from the Court
on these threshold issues). Thus, Defendants’ request for costs is improper and not well-taken,
especially in light of the significant time and resources that Plaintiff also devoted to resolving
these important outstanding issues (and it was Defendants, not Plaintiff, that abruptly terminated
the negotiations).

I have not attached that correspondence here, in keeping with Rule 1.A of Your Honor's
Individual Rules, but believe that the correspondence demonstrates why Defendants' application
should be denied.

I look forward to discussing these issues with Your Honor and reaching a mutually agreeable
resolution.  

Regards,
        Case 1:19-cv-10256-GHW Document 169 Filed 03/22/21 Page 2 of 3


David

From: Johnson, Jeh C <jjohnson@paulweiss.com>
Sent: Monday, March 22, 2021 11:08 AM
To: WoodsNYSDChambers@nysd.uscourts.gov <WoodsNYSDChambers@nysd.uscourts.gov>
Cc: David Jeffries <djeffries@jeffrieslaw.nyc>; Buergel, Susanna M <sbuergel@paulweiss.com>;
Birenboim, Bruce <bbirenboim@paulweiss.com>; Doran, Marissa <mdoran@paulweiss.com>
Subject: URGENT: Cardwell v. Davis Polk at al, 1:19-cv-10256 (GHW)

Your Honor:

I regret that we must bother you with an urgent discovery issue concerning
Plaintiff Kaloma Cardwell ’s virtual deposition. The deposition was scheduled to
be a two-day deposition commencing this morning at 9:30. Plaintiff did not
appear this morning and has refused to appear.   We request an order directing
Mr. Cardwell to appear for a two-day deposition (or a combined total of at least
14 hours) commencing ASAP, preferably today.   Fact discovery in this case is
currently due to end in just 24 days, and Mr. Jeffries has told us he wants to
take six depositions himself before then.    

On February 12, after consulting Plaintiff’s attorney Mr. Jeffries about the
schedule, we noticed Plaintiff’s deposition for March 9-10. On February 26 Mr.
Jeffries informed us that March 9-10 “do not work on our end” for Mr.
Cardwell’s deposition and that they “will schedule Plaintiff’s deposition on two
consecutive days that are not reserved” for other depositions. On March 9,
Mr. Jeffries sent us a letter stating that “Mr. Cardwell is available to be deposed
on March 22nd and 23rd.” We accepted that in an email to Mr. Jeffries on
March 10.

Last week, in the course of negotiating a stipulation for virtual depositions in
this case, Mr. Jeffries and his client reneged on their prior agreement to be
deposed for two days. In the course of the discussions Mr. Jeffries also took a
baseless position that the Protective Order limited our ability to show
Confidential information to personnel at our client Davis Polk, even though
Davis Polk is a named Defendant in the case. To keep matters on track for
today, I offered to limit dissemination of the deposition transcript and
testimony from today’s deposition to my law firm and Davis Polk’s in-house
counsel until the disagreement about the interpretation of the Protective
         Case 1:19-cv-10256-GHW Document 169 Filed 03/22/21 Page 3 of 3


Order was resolved by the Court. That offer was rejected.

Defendants therefore seek an order compelling Plaintiff to submit for a two-
day (or at least 14-hour) deposition to commence ASAP, preferably today, and
awarding Davis Polk its costs in the event today’s deposition is cancelled, as
well as the costs of bringing this application.

My phone number is below.

Respectfully submitted,
Jeh Charles Johnson | Partner (Bio)
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas | New York, NY 10019-6064
2001 K Street, NW | Washington, DC 20006-1047
+1 212 373 3093 (Direct Phone) | +1 212 492 0093 (Direct Fax)
jjohnson@paulweiss.com | www.paulweiss.com

This message is intended only for the use of the Addressee and may contain information that is privileged and
confidential. If you are not the intended recipient, you are hereby notified that any dissemination of this
communication is strictly prohibited. If you have received this communication in error, please erase all copies of the
message and its attachments and notify us immediately.
CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution
when opening attachments or clicking on links.
